Citation Nr: 0330082	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  97-20 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to an increased rating for status post 
fracture of the right 4th finger, currently evaluated as 0 
percent disabling.  

4.  Entitlement to an increased rating for deviated nasal 
septum, currently evaluated as 0 percent disabling. 

5.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


REMAND

On April 16, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain records from each health care 
provider identified by the appellant in 
his July 2003 response to a June 2003 
request by the Board.  This should 
include Montefiore Hospital, the NYC 
Police Department, Dr. Sheeman, Dr. 
Namaguchi and Dr. Fakheri, Weber and 
Bloom, P.C., Dr. Wallman, HIP of Greater 
New York, and Goodman and Glass.  Please 
note the partial records from some of 
these sources submitted by the veteran in 
July 2003.  Any additional records that 
are obtained should be associated with 
the claims folder, as well as any 
negative responses. 

2.  All treatment records from Northport 
VA Medical Center not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility.

3.  Only after the development described 
above has been completed, make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:

a)  The veteran should be scheduled to 
undergo VA cardiovascular and orthopedic 
examinations, conducted by appropriate 
specialists, to evaluate the nature, 
severity, and etiology of the claimed 
hypertension and back disorder.  If no 
such disorders are found by the 
examiners, the examiners should so 
indicate.  The Development Unit should 
send the claims folder to the examiners 
for review.  The claims folder must be 
thoroughly reviewed by the examiners in 
connection with the examinations.  The 
examiners should indicate in the 
examination reports that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
render a diagnosis of the claimed 
hypertension and back disorder.  The 
examiners should review all of the 
veteran's medical records and history, 
including but not limited to the findings 
in the September 1964 and May 1965 
service medical notations diagnosing the 
veteran with a sprained back and anxiety 
induced hypertension, respectively.  The 
examiners should also review the post-
service medical evidence reflecting 
extensive treatment for high blood 
pressure measurements and a back disorder 
(per various private medical records with 
notations dated October 1979 and other 
treatment records dated in the late 1980s 
and early 1990s).  Following an 
examinations of the veteran and a review 
of his medical records and history, the 
VA specialists should render an opinion 
as to whether it is at least as likely as 
not that the claimed hypertension and 
back disorder were incurred during the 
veteran's active service, became manifest 
to a compensable degree within a one year 
period of his discharge from service, or 
are otherwise related to his active 
service.  Additionally, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed hypertension and back disorder 
are related to any post-service event(s) 
or diseases.  And, if the etiology of the 
claimed disorders (and related 
symptomatology/diagnoses) are attributed 
to multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialists 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
hypertension and back disorder.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in written 
reports.

The orthopedist should also evaluate the 
severity of the veteran's service-
connected status post fracture of the 
right 4th finger.  The claims folders 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner should indicate in the 
examination report that the claims file 
was reviewed.  All necessary tests and 
studies should be conducted in order to 
assess the current status of the service-
connected status post fracture of the 
right 4th finger, including 1) x-rays 
studies and 2) range of motion studies 
(with specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
veteran's status post fracture of the 
right 4th finger.  The examiner should 
discuss whether the service-connected 
right 4th finger has favorable or 
unfavorable ankylosis, has extremely 
unfavorable ankylosis, and/or results in 
the limitation of motion of other digits 
or interferes with the overall function 
of the hand.  Additionally, the examiner 
should describe the degree of functional 
loss of the right 4th finger, if any, due 
to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  Furthermore, the examiner 
should render an opinion as to the effect 
that the veteran's right 4th finger has, 
if any, on his earning capacity.  The 
examiner should further comment as to the 
veteran's current level of occupational 
impairment due to his right 4th finger 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether the right 4th 
finger disability alone has caused marked 
interference with the veteran's 
employment, or the need for frequent 
periods of hospitalization.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

c)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
otorhinolaryngologist, to evaluate the 
severity of the veteran's service-
connected deviated nasal septum.  The 
Development Unit should send the claims 
folder to the examiner for review.  The 
claims folders must be made available to 
and be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected deviated 
nasal septum.  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
veteran's deviated nasal septum.  The 
examiner should discuss whether the 
service-connected deviated nasal septum 
is productive of only slight symptom, or 
whether it causes marked interference 
with breathing space.  The examiner 
should also specify if the deviated nasal 
septum is productive of at least 50 
percent obstruction of the nasal passage 
on both sides or complete obstruction on 
one side.  The examiner should further 
comment as to the veteran's current level 
of occupational impairment due to his 
deviated nasal septum, and as to other 
alternative types of employment 
recommended for the veteran, if any, 
given this disability.  Moreover, the 
examiner should render an opinion as to 
whether the deviated nasal septum alone 
has caused marked interference with the 
veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



